On Application roe Rehearing.
While we said that the anterior legislation touching appeals from justices of the peace had not been recalled, we did not announce that the costs in such cases could be paid in money to the clerk, for this the Constitution forbids.
It may be that by virtue of the power delegated by the Constitution to make rules not in conflict with law, the district court had authority to prescribe that in case of appeals from city courts (which are assimilated to justice courts, which they have replaced) there should be affixed to the record of appeal a stamp of five dollars, before the filing of the same; but nothing,shows that the rule on the subject made it a condition precedent, under pain of dismissal of the appeal.
In the present instance the relator has averred a state of facts to show his inability to have procured the stamp previous to the filing, which appear to justify the omission. The relator affixed the stamp the day after to the record, which had been filed by the clerk within the legal delay.
The suggestions of the district judge are valuable, conservative and well appreciated.
The rule of his court, to which he refers as requiring the stamp of five dollars to cover all costs in cases of appeals from city courts, is one which, under the exceptional features of the case, may legitimately be forcéd' in the absence of any adverse legislation, subsequent to the stamp act of 1880. :•
This explanation of our previous opinion can well be given without granting a rehearing.
Rehearing refused.